U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI: CPD
NUMBER: 5840.04
DATE: 9/1/99
SUBJECT: Staff Correspondence
About Inmates

1. PURPOSE AND SCOPE. To outline procedures for staff recommendations and
correspondence to agencies and persons about Bureau inmates.
2. SUMMARY OF CHANGES. This revision incorporates pretrial/holdover
instructions, updates ACA Standards, and includes Program Objectives.
PROGRAM OBJECTIVE.

3.

The expected result of this program is:

The proper procedures will be followed by staff when preparing inmate
evaluations and/or letters of recommendation to outside agencies and
persons.
DIRECTIVES AFFECTED

4.

a.

Directive Rescinded
PS 5840.03

b.

Directives Referenced
PS 1351.04
PS 3420.09
PS 5800.11

5.

Staff Correspondence About Inmates (3/3/93)

Release of Information (FOIA & Privacy Act)(12/5/96)
Standards of Employee Conduct (2/5/99)
Inmate Central File, Privacy Folder and Parole MiniFiles (9/8/97)

STANDARDS REFERENCED

a. American Correctional Association 3rd Edition Standards for Adult
Correctional Institutions: 3-4092, 3-4095
b. American Correctional Association 3rd Edition Standards for Adult
Local Detention Facilities: 3-ALDF-1E-01, 1E-04

PS 5840.04
9/1/99
Page 2
c. American Correctional Association Standards for Adult Correctional
Boot Camp Programs: 1-ABC-1E-01, 1E-07
d. American Correctional Association 2nd Edition Standards for
Administration of Correctional Agencies: 2-CO-1E-06
6. PRETRIAL/HOLDOVER/DETAINEE PROCEDURES. The procedures outlined in this
Program Statement apply to all inmates confined within the Bureau.
7.

USE OF OFFICIAL INFORMATION

a. Disclosure Restrictions. The Program Statement on Standards of
Employee Conduct mandates that official information regarding an inmate may
be disclosed or released only as required in the performance of an
employee's duties or upon specific authorization.
b. Disclosure Authorities. Without authorization, staff must not
release official information or directly correspond with outside agencies
or persons regarding an inmate’s:
!
!
!
!

background,
institutional behavior,
progress, or
anticipated community adjustment.

Staff who want to record an observation, express an opinion, or provide a
recommendation for an inmate must do so through the inmate's unit team,
Associate Warden, or Warden.
The unit team is able to combine and balance recommendations based on a
knowledge of the inmate's history, adjustment, and progress in all areas.
Correspondence may be addressed only to a specific person or agency.
c. Authorized Persons. The Director, or designee; Regional Directors,
or designees; and Wardens, or designees, are the only persons authorized to
release official information.
The reasons for limiting the number of staff authorized to release
official information are to:

PS 5840.04
9/1/99
Page 3

8.

!

avoid implying “official” sanction of an evaluation or
recommendation, when, in fact, it is one staff member’s opinion.

!

avoid implying that a staff member’s opinion provides a “total”
evaluation of the inmate when that staff member’s knowledge and
perspective about the inmate may be quite limited.

PROCEDURES

a. Inmate evaluations must be made through routine channels, such as
work reports, program participation reports, medical reports, etc. Staff
wishing to make unique recommendations (for behavior above and beyond
normal work or program expectations) must direct correspondence to the unit
team, Associate Warden, or Warden.
b. Staff - Inmate evaluations are to be incorporated into the next
progress report and then destroyed. A recommendation will then take the
form of an official evaluation, sanctioned by a delegated authority which
carries more credence than a staff member's opinion.
c. Official correspondence which includes staff recommendations about
inmates, will be prepared for the Warden’s signature. This signature
authority may be delegated to other staff as prescribed by applicable
directives.
d. Staff members must not give copies of evaluations or letters of
recommendation to an inmate, but may inform him or
her of their content. This prevents inmates from using copies of such
correspondence for unauthorized purposes.
e. Correspondence generated through “routine” channels becomes part of
the Inmate Central File which the inmate may view.
However, correspondence the Case Manager determines to be improper for
release, and not yet incorporated into a progress report, must be removed
from the Inmate Central File before inmate review.

PS 5840.04
9/1/99
Page 4
9. OTHER DELEGATED AUTHORITY TO CORRESPOND ABOUT INMATES. This Program
Statement does not limit or negate any other Bureau directive delegating
specific authority to a staff member.

/s/
Kathleen Hawk Sawyer
Director

